Title: Power of Attorney to Deborah Franklin, 30 August 1733
From: Franklin, Benjamin
To: 


[August 30, 1733]
Know all Men by these Presents, That I Benjamin Franklin of the City of Philadelphia in Pennsylvania, Printer have constituted, made and appointed, and by these Presents do constitute, make and appoint my trusty and loving Friend [Friend struck out] Wife Deborah Franklin to be my true and lawful Attorney, for me and in my Name and Stead, and to my Use, to ask, demand, sue for, levy, recover and receive all such Sum and Sums of Money, Debts, Rents, Goods, Wares, Dues, Accounts, and other Demands whatsoever, which are or shall be due, owing, payable and belonging to me, or detained from me any Manner of Ways or Means whatsoever by any Persons whatsoever, either in Pennsylvania, Carolina, or any of the Provinces and Governments adjoining to Pennsylvania, or elsewhere Giving and Granting unto my said Attorney, by these Presents, my full and whole Powers, Strength and Authority, in and about the Premisses, to have, use and take all lawful Ways and Means in my Name, for the Recovery thereof; and upon the Receipt of any such Debts, Dues or Sums of Money aforesaid, Acquittances or other sufficient Discharges, for me and in my Name, to make, seal and deliver; and generally all and every other Act and Acts, Thing and Things, Device or Devices in the Law whatsoever, needful and necessary to be done in and about the Premisses, for me and in my Name to do, execute and perform, as fully, largely and amply, to all Intents and Purposes, as I my self might or could do, if I was personally present, or as if the Matter required more special Authority than is herein given; and Attorneys one or more under her for the Purpose aforesaid, to make and constitute, and again at Pleasure to revoke; ratifying, allowing and holding for firm and effectual all and whatsoever my said Attorney shall lawfully do in and about the Premises, by Virtue hereof. In Witness whereof I have hereunto set my Hand and Seal this Thirtieth Day of August in the Sixth Year of His Majesty’s Reign, Annoque Domini One Thousand Seven Hundred and Thirty three.

B. Franklin


  Sealed and Delivered   in the Presence of
  Edw. Lewis
  Stephen Potts
Philadelphia: Printed and Sold at the New Printing-Office near the Market; where may be had all Sorts of BLANKS.

